EXHIBIT 10.39

LOGO [g26628img001.jpg]

November 26, 2007

William A. Roper, Jr.

Executive Employment Agreement

Dear Bill:

On behalf of VeriSign, Inc. (“VeriSign” or the “Company”), we are pleased to
offer you this Executive Employment Agreement effective May 27, 2007 (the
“Effective Date” or “Hire Date”) on the terms set forth below (this “Employment
Agreement”).

1. Position. As of the Effective Date, you will serve as President and Chief
Executive Officer until termination pursuant to Section 6. You will remain a
member of VeriSign’s Board of Directors (the “Board”) for so long as you are
VeriSign’s President and Chief Executive Officer and are elected to the Board by
VeriSign’s stockholders. You will have overall responsibility for the management
of VeriSign and report directly to the Board. You will be expected to devote
your full working time and attention to the business of VeriSign, and you will
not render services to any other business without the prior approval of the
Board or, directly or indirectly, engage or participate in any business that is
competitive in any manner with the business of VeriSign.

2. Base Salary. Your annual base salary will be $750,000 (less such payroll
deductions and withholdings as are required by law); payable in bi-weekly
installments in accordance with VeriSign’s normal payroll practices (your “Base
Salary”). This annual Base Salary shall be prorated for 2007 based on your Hire
Date. The Compensation Committee of the Board will review your Base Salary on an
annual basis and may, in its sole discretion, increase such Base Salary upon
evaluation of a variety of factors, including, but not limited to your
performance and market practices.

3. Annual Performance Bonus. Your annual performance bonus (“Annual Performance
Bonus”) will be determined by the Compensation Committee of the Board in
accordance with the VeriSign Performance Plan, a cash bonus incentive plan. Your
Annual Performance Bonus, if any, will be payable upon your attainment of one or
more performance goals in accordance with the VeriSign Performance Plan. Your
target Annual Performance Bonus will be 100% of your Base Salary. Your maximum
Annual Performance Bonus will be no greater than 200% of your then-current Base
Salary. This Annual Performance Bonus shall be prorated for 2007 based on your
Hire Date. The Annual Performance Bonus (if any) is expected to be paid to you
on or around March 15th of the year following the year in which you perform
services with respect to such Annual Performance Bonus. The timing of payment of
the Annual Performance Bonus is subject to change.



--------------------------------------------------------------------------------

4. Equity Compensation.

 

  a. Sign-On Equity Awards.

 

  i. Sign-On Stock Option. In connection with the commencement of your
employment, the Compensation Committee of the Board granted to you a
non-qualified stock option to acquire 158,227 shares of VeriSign’s common stock
(the “Sign-On Option”). The Sign-On Option was granted to you on August 7, 2007
at an exercise price of $29.63 per share. The Sign-On Option shall vest in equal
installments on each quarterly anniversary of the date of grant of the Sign-On
Option over the three years from the date of grant; provided that you remain
continuously employed by VeriSign at all times during the relevant quarter.
Notwithstanding the foregoing, if (i) your employment is terminated by VeriSign
without “Cause” (as defined below) and (ii) you deliver to VeriSign a signed
termination release agreement in the form attached hereto as Exhibit A (the
“Release”) and satisfy all conditions to make the Release effective, the vesting
and exercisability of the then-unvested shares of your Sign-On Option shall
accelerate in full. Your Sign-On Option and the issuance of the underlying
VeriSign common stock will be subject to the terms and conditions of the
VeriSign, Inc. 2006 Equity Incentive Plan (the “VeriSign 2006 Plan”) and your
Sign-On Option Agreement attached hereto as Exhibit B and shall have a term of
ten years.

 

  ii. Sign-On Restricted Stock Unit (RSU) Award. In connection with the
commencement of your employment, the Compensation Committee of the Board granted
to you restricted stock units to acquire 110,375 shares of VeriSign’s common
stock (the “Sign-On RSU Award”). The Sign-On RSU Award was granted to you on
August 7, 2007. The Sign-On RSU Award shall vest in equal installments on each
quarterly anniversary of the date of grant of the Sign-On RSU Award over the
three years from the date of grant; provided that you remain continuously
employed by VeriSign at all times during the relevant quarter. Notwithstanding
the foregoing, if (i) your employment is terminated by VeriSign without “Cause”
(as defined below) and (ii) you deliver to VeriSign a signed Release and satisfy
all conditions to make the Release effective, the vesting of the then-unvested
shares of your Sign-On RSU Award shall accelerate in full. Your Sign-On RSU
Award and the issuance of the underlying VeriSign common stock will be subject
to the terms and conditions of the VeriSign 2006 Plan and your Sign-On RSU Award
Agreement attached hereto as Exhibit C. VeriSign shall distribute the shares
underlying the Sign-On RSU Award (less applicable deductions and withholdings)
to you within 30 days following the date on which such Sign-On RSU Award vests.

 

2



--------------------------------------------------------------------------------

  b. First-Year Equity Awards.

 

  i. First-Year Stock Option. The Compensation Committee of the Board granted to
you a non-qualified stock option to acquire 210,970 shares of VeriSign’s common
stock (the “First-Year Option”). The First-Year Option was granted to you on
August 7, 2007 at an exercise price of $29.63 per share. The First-Year Option
shall vest in equal installments on each quarterly anniversary of the date of
grant of the First-Year Option over the three years from the date of grant;
provided that you remain continuously employed by VeriSign at all times during
the relevant quarter. Your First-Year Option and the issuance of the underlying
VeriSign common stock will be subject to the terms and conditions of the
VeriSign 2006 Plan and your First-Year Option Agreement attached hereto as
Exhibit D and shall have a term of ten years.

 

  ii. First-Year RSU Award. The Compensation Committee of the Board granted to
you restricted stock units to acquire 88,300 shares of VeriSign’s common stock
(the “First-Year RSU Award”). The First-Year RSU Award was granted to you on
August 7, 2007. The First-Year RSU Award shall vest as follows: (i) if the
performance criteria specified in the First-Year RSU Award are achieved, the
First-Year RSU Awards shall vest in full on the third anniversary of the date of
grant of the First-Year RSU Award or (ii) if the performance criteria specified
in the First-Year RSU Award are not achieved, 50% of the First-Year RSU Award
shall vest on the fourth anniversary of the date of grant of the First-Year RSU
Award and 50% of the First-Year RSU Award shall be forfeited; provided, however,
that in each case the vesting is also subject to your remaining continuously
employed by VeriSign on each vesting date. Your First-Year RSU Award and the
issuance of the underlying VeriSign common stock will be subject to the terms
and conditions of the VeriSign 2006 Plan and your First-Year Performance Based
RSU Award Agreement attached hereto as Exhibit E. VeriSign shall distribute the
shares underlying the First-Year RSU Award (less applicable deductions and
withholdings) to you within 30 days following the date on which such First-Year
RSU Award vests.

 

  c. Future Equity Awards. The Compensation Committee of the Board, in its sole
discretion upon evaluation of your performance and other factors that it deems
appropriate, shall consider granting to you additional annual equity awards
(“Additional Equity Awards”). The Additional Equity Awards (if any) shall be
granted under the VeriSign 2006 Plan or under such other then existing
shareholder approved equity compensation plan. The Compensation Committee of the
Board will determine the vesting schedule and other terms of any Additional
Equity Awards on the date of grant.

 

3



--------------------------------------------------------------------------------

5. Other Benefits. You will be eligible to receive all benefits that are offered
to VeriSign senior executives, such as medical, dental and vision insurance
coverage, subject of course to any eligibility requirements imposed by any third
party insurance provider. You will be eligible for Paid Time Off (“PTO”) subject
to VeriSign’s PTO policy. New employees currently receive 18 days of paid time
off per year in addition to 11 paid holidays per year. VeriSign’s benefits
offerings and PTO policy are subject to change.

6. Employment and Termination. Your employment with VeriSign will be at-will and
may be terminated by you or by the Board (with or without “Cause” (as defined
below)) at any time for any reason as follows:

 

  a. You may terminate your employment upon written notice to the Board at any
time in your discretion;

 

  b. VeriSign may terminate your employment upon written notice to you at any
time following a determination by the Board that there is “Cause,” as defined
below, for such termination;

 

  c. VeriSign may terminate your employment upon written notice to you at any
time without Cause for such termination; or

 

  d. Your employment will automatically terminate upon your death or upon your
disability as determined by the Board; provided that “disability” shall mean
your complete inability to perform your job responsibilities for a period of 180
consecutive days or 180 days in the aggregate in any twelve-month period.

For purposes of this Employment Agreement, “Cause” means (i) your willful and
continued failure to substantially perform your duties after written notice
providing you with ninety (90) days from the date of your receipt of such notice
in which to cure; (ii) conviction of (or plea of guilty or no contest to) you
for a felony involving moral turpitude; (iii) your willful misconduct or gross
negligence resulting in material harm to the Company; or (iv) your willful
violation of the Company’s policies resulting in material harm to the Company.

7. Change of Control. The terms and conditions of the Change of Control and
Retention Agreement For Chief Executive Officer entered into by you and VeriSign
effective as of August 24, 2007 (the “Change of Control Agreement”) shall apply
in lieu of other provisions in this Employment Agreement if a Change-in-Control
(as defined in the Change of Control Agreement) occurs.

8. Indemnification. You shall receive indemnification against certain
liabilities you may incur as an officer or director of VeriSign pursuant to the
Indemnity Agreement entered into by you and VeriSign on August 22, 2007.

9. Confidentiality & Assignment of Inventions. You and the Company shall enter
into the standard form of Assignment of Inventions, Non-Disclosure &
Nonsolicitation Agreement attached hereto as Exhibit F.

10. Company Policies. You agree to comply with and be bound by the Company’s
operating policies, procedures and practices that are from time to time in
effect during the term of your employment, including, but not limited to, the
VeriSign Code of Ethics & Business Conduct and the VeriSign Securities Trading
Policy.

 

4



--------------------------------------------------------------------------------

11. Miscellaneous.

 

  a. Absence of Conflicts. You represent that as of the Effective Date your
performance of your duties under this Employment Agreement will not breach any
other agreement as to which you are a party.

 

  b. Successors. This Employment Agreement is binding on and may be enforced by
VeriSign and its successors and assigns and is binding on and may be enforced by
you and your heirs and legal representatives. Any successor to VeriSign of
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume in writing and be bound by all of VeriSign’s
obligations under this Employment Agreement.

 

  c. Notices. For purposes of this Employment Agreement, notices and all other
communications provided for in the Employment Agreement shall be in writing and
shall be deemed to have been duly given when delivered or sent by mail or
courier with appropriate evidence of mailing or delivery to the courier.

 

if to the Company:

  

VeriSign, Inc.

  

487 East Middlefield Road

  

Mountain View, CA 94043

  

Attn: General Counsel

  

if to you:

  

William A. Roper, Jr.

  

Either party may provide the other with notices of change of address, which
shall be effective upon receipt.

 

  d. Amendment; Waiver. No provision of this Employment Agreement will be
modified or waived except in writing signed by you and an officer of VeriSign
duly authorized by its Board. No waiver by either party of any breach of this
Employment Agreement by the other party will be considered a waiver of any other
breach of this Employment Agreement.

 

  e. Entire Agreement. This Employment Agreement and the Change of Control
Agreement represent the entire agreement between us concerning the subject
matter of your employment by VeriSign.

 

  f. Governing Law. This Employment Agreement will be governed by the laws of
the State of California without reference to conflict of laws provisions. Any
claim, dispute or controversy arising out of this Employment Agreement, the
interpretation, validity or enforceability of this Employment Agreement or the
alleged breach thereof shall be subject to the exclusive jurisdiction of the
state and federal courts in Santa Clara County California.

 

5



--------------------------------------------------------------------------------

  g. Withholding Taxes; Section 409A. All payments made under this Employment
Agreement shall be subject to reduction to reflect all federal, state, local and
other taxes required to be withheld by applicable law. Notwithstanding any
provision to the contrary, to the extent (i) any payments to which you become
entitled under this Employment Agreement, or any agreement or plan referenced
herein, in connection with your termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code, and
(ii) you are deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment shall not
be made or commence until the earliest of (i) the expiration of the six
(6)-month period measured from the date of your “separation from service” (as
such term is at the time defined in Treasury Regulations under Section 409A of
the Code) with the Company; (ii) the date of your disability (as defined in the
Code); or (iii) the date of your death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to you, including (without limitation)
the additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary in one lump sum.

Bill, we are very pleased to extend this Employment Agreement to you. Please
indicate your acceptance of the terms of this Employment Agreement by signing in
the place indicated below.

 

Very truly yours, /s/ D. James Bidzos

D. James Bidzos

Chairman of the Board of Directors of

VeriSign Inc.

 

Accepted and Agreed: /s/ William A. Roper, Jr. William A. Roper, Jr. Date:
December 3, 2007

 

6



--------------------------------------------------------------------------------

EXHIBIT A

TERMINATION RELEASE AGREEMENT

As required by the Employment Agreement, dated            , 2007, between you
and VeriSign, Inc., a Delaware corporation (the “Employment Agreement”) to which
this Termination Release Agreement (the “Agreement”) is attached as Exhibit A,
this Agreement sets forth below your waiver and release of claims in favor of
VeriSign, Inc., and its officers, directors, employees, agents, representatives,
subsidiaries, divisions, affiliated companies, successors, and assigns
(collectively, the “Company”) in exchange for the consideration provided for
under the terms of the Employment Agreement.

 

1. General Release and Waiver of Claims.

 

  (a) The payments set forth in the Employment Agreement fully satisfy any and
all accrued salary, vacation pay, bonus and commission pay, stock-based
compensation, profit sharing, termination benefits or other compensation to
which you may be entitled by virtue of your employment with the Company or your
termination of employment. You acknowledge that you have no claims and have not
filed any claims against the Company based on your employment with or the
separation of your employment with the Company.

 

  (b) To the fullest extent permitted by law, you hereby release and forever
discharge the Company, its successors, subsidiaries and affiliates, directors,
shareholders, current and former officers, agents and employees (all of whom are
collectively referred to as “Releasees”) from any and all existing claims,
demands, causes of action, damages and liabilities, known or unknown, that you
ever had, now have or may claim to have had arising out of or relating in any
way to your employment or non-employment with the Company through the Effective
Date of this Agreement (as defined in Section 11), including, without
limitation, claims based on any oral, written or implied employment agreement,
claims for wages, bonuses, commissions, stock-based compensation, expense
reimbursement, and any claims that the terms of your employment with the
Company, or the circumstances of your separation, were wrongful, in breach of
any obligation of the Company or in violation of any of your rights,
contractual, statutory or otherwise. Each of the Releasees is intended to be a
third party beneficiary of this General Release and Waiver of Claims.

 

  (i) Release of Statutory and Common Law Claims. Such rights include, but are
not limited to, your rights under the following federal and state statutes: the
Employee Retirement Income Security Act (ERISA) (regarding employee benefits);
the Occupational Safety and Health Act (safety matters); the Family and Medical
Leave Act of 1993; the Worker Adjustment and Retraining Act (WARN) (notification
requirements for employers who are curtailing or closing an operation) and
common law; tort; wrongful discharge; public policy; workers’ compensation
retaliation; tortious interference with contractual relations,
misrepresentation, fraud, loss of consortium; slander, libel, defamation,
intentional or negligent infliction of emotional distress; claims for wages,
bonuses, commissions, stock-based compensation or fringe benefits; vacation pay;
sick pay; insurance reimbursement, medical expenses, and the like.

 

7



--------------------------------------------------------------------------------

  (ii) Release of Discrimination Claims. You understand that various federal,
state and local laws prohibit age, sex, race, disability, benefits, pension,
health and other forms of discrimination, harassment and retaliation, and that
these laws can be enforced through the U.S. Equal Employment Opportunity
Commission, the National Labor Relations Board, the Department of Labor, and
similar state and local agencies and federal and state courts. You understand
that if you believe your treatment by the Company violated any laws, you have
the right to consult with these agencies and to file a charge with them.
Instead, you have decided voluntarily to enter into this Agreement, release the
claims and waive the right to recover any amounts to which you may have been
entitled under such laws, including but not limited to, any claims you may have
based on age or under the Age Discrimination in Employment Act of 1967 (ADEA; 29
U.S.C. Section 621 et. seq.) (age); the Older Workers Benefit Protection Act
(OWBPA) (age); Title VII of the Civil Rights Act of 1964 (race, color, religion,
national origin or sex); the 1991 Civil Rights Act; the Vocational
Rehabilitation Act of 1973 (disability); The Americans with Disabilities Act of
1990 (disability); 42 U.S.C. Section 1981, 1986 and 1988 (race); the Equal Pay
Act of 1963 (prohibits pay differentials based on sex); the Immigration Reform
and Control Act of 1986; Executive Order 11246 (race, color, religion, sex or
national origin); Executive Order 11141 (age); Vietnam Era Veterans Readjustment
Assistance Act of 1974 (Vietnam era veterans and disabled veterans); and
California state statutes and local laws of similar effect.

 

  (iii) Releasees and you do not intend to release claims which you may not
release as a matter of law (including, but not limited to, indemnification
claims under applicable law). To the fullest extent permitted by law, any
dispute regarding the scope of this general release shall be determined by an
arbitrator under the procedures set forth below.

 

2. Waiver of Unknown Claims. You expressly waive any benefits of Section 1542 of
the Civil Code of the State of California (and any other laws of similar
effect), which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

8



--------------------------------------------------------------------------------

3. Covenant Not to Sue.

 

  (a) To the fullest extent permitted by law, you agree that you will not now or
at any time in the future pursue any charge, claim, or action of any kind,
nature and character whatsoever against any of the Releasees, or cause or
knowingly permit any such charge, claim or action to be pursued, in any federal,
state or municipal court, administrative agency, arbitral forum, or other
tribunal, arising out of any of the matters covered by paragraphs 1 and 2 above.

 

  (b) You further agree that you will not pursue, join, participate, encourage,
or directly or indirectly assist in the pursuit of any legal claims against the
Releasees, whether the claims are brought on your own behalf or on behalf of any
other person or entity.

 

  (c) Nothing herein prohibits you from: (1) providing truthful testimony in
response to a subpoena or other compulsory legal process, and/or (2) filing a
charge or complaint with a government agency such as the Equal Employment
Opportunity Commission, the National Labor Relations Board or applicable state
anti-discrimination agency although you hereby waive any right you may have to
recover any damages or other compensation arising from any such charge or
complaint.

 

4. Review of Agreement. You may take up to twenty-one (21) days from the date
you receive this Agreement, to consider whether to sign this Agreement. By
signing below, you affirm that you were advised to consult with an attorney
before signing this Agreement and were given ample opportunity to do so. You
understand that this Agreement will not become effective until you return the
original of this Agreement, properly signed by you, to the Company, Attention:
General Counsel, and after expiration of the revocation period without
revocation by you.

 

5. Revocation of Agreement. You acknowledge and understand that you may revoke
this Agreement by providing a written notice of revocation to Attention: General
Counsel at 487 E. Middlefield Road, Mountain View, CA 94043 any time up to seven
(7) days after you sign it. After the revocation period has passed, however, you
may no longer revoke your Agreement.

 

6. Entire Agreement. This Agreement and the Employment Agreement are the entire
agreement between you and the Company with respect to the subject matter herein
and supersede all prior negotiations and agreements, whether written or oral,
relating to this subject matter. You acknowledge that neither the Company nor
its agents or attorneys, made any promise or representation, express or implied,
written or oral, not contained in this Agreement to induce you to execute this
Agreement. You acknowledge that you have signed this Agreement voluntarily and
without coercion, relying only on such promises, representations and warranties
as are contained in this document and understand that you do not waive any right
or claim that may arise after the date this Agreement becomes effective.

 

9



--------------------------------------------------------------------------------

7. Modification. By signing below, you acknowledge your understanding that this
Agreement may not be altered, amended, modified, or otherwise changed in any
respect except by another written agreement that specifically refers to this
Agreement, executed by your and the Company’s authorized representatives.

 

8. Governing Law. This Agreement is governed by, and is to be interpreted
according to, the laws of the State of California. Any claim, dispute or
controversy arising out of this Agreement, the interpretation, validity or
enforceability of this Agreement or the alleged breach thereof shall be subject
the exclusive jurisdiction of the state and federal courts in Santa Clara County
California.

 

9. Savings and Severability Clause. Should any court, arbitrator or government
agency of competent jurisdiction declare or determine any of the provisions of
this Agreement to be illegal, invalid or unenforceable, the remaining parts,
terms or provisions shall not be affected thereby and shall remain legal, valid
and enforceable. Further, if a court, arbitrator or agency concludes that any
claim under paragraph 1 above may not be released as a matter of law, the
General Release in paragraph 1 and the Waiver Of Unknown Claims in paragraph 2
shall otherwise remain effective as to any and all other claims.

 

10. Effective Date. The effective date of this Agreement shall be the eighth day
following the date this Agreement was signed, without having been revoked within
seven (7) days thereafter, by you.

PLEASE SIGN THIS AGREEMENT NO EARLIER THAN YOUR FINAL DAY OF EMPLOYMENT
(“TERMINATION DATE”) AND RETURN IT TO ATTENTION OF THE GENERAL COUNSEL AT THE
COMPANY.

PLEASE REVIEW CAREFULLY. THIS AGREEMENT CONTAINS A

RELEASE OF KNOWN AND UNKNOWN CLAIMS.

REVIEWED, UNDERSTOOD AND AGREED:

 

      Date:     Name      

DO NOT SIGN PRIOR TO THE TERMINATION DATE

 

10



--------------------------------------------------------------------------------

EXHIBIT B

SIGN-ON OPTION AGREEMENT

VERISIGN, INC.

2006 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

This Stock Option Agreement (this “Agreement”) is made and entered into as of
the Date of Grant set forth below (the “Date of Grant”) by and between VeriSign,
Inc., a Delaware corporation (the “Company”), and the Optionee named below
(“Optionee”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company’s 2006 Equity Incentive Plan (the “Plan”).

 

Optionee:    William A. Roper, Jr. Total Option Shares:    158,227 Exercise
Price Per Share:    $29.63 Date of Grant:    August 7, 2007 First Vesting Date:
   First quarterly anniversary of the Date of Grant (11/7/07) Expiration Date:
   August 7, 2017    (unless earlier terminated under Section 3 hereof) Type of
Stock Option:    Nonqualified Stock Option (“NQSO”)

1. Grant of Option. The Company hereby grants to Optionee a nonqualified stock
option (this “Option”) to purchase up to the total number of shares of Common
Stock of the Company set forth above as Total Option Shares (collectively, the
“Shares”) at the Exercise Price Per Share set forth above (the “Exercise
Price”), subject to all of the terms and conditions of this Agreement and the
Plan.

2. Vesting; Exercise Period.

2.1 Vesting of Shares. This Option shall be exercisable as it vests. Subject to
the terms and conditions of the Plan and this Agreement, this Option shall vest
and become exercisable as to portions of the Shares as follows: (a) this Option
shall not be exercisable with respect to any of the Shares until the First
Vesting Date set forth above; (b) if Optionee has continuously provided services
to the Company, or any Parent or Subsidiary of the Company, then on the First
Vesting Date, this Option shall become exercisable as to 8.33% of the Shares;
and (c) thereafter this Option shall become exercisable as to an additional
8.33% of the Shares on each quarterly anniversary of the First Vesting Date,
provided that Optionee has continuously provided services to the Company, or any
Parent or Subsidiary of the Company, at all times during the relevant quarter.
This Option shall cease to vest upon Optionee’s Termination and Optionee shall
in no event be entitled under this Option to purchase a number of shares of the
Company’s Common Stock greater than the “Total Option Shares.”

 

11



--------------------------------------------------------------------------------

2.2 Vesting of Options. Shares that are vested pursuant to the schedule set
forth in Section 2.1 hereof are “Vested Shares.” Shares that are not vested
pursuant to the schedule set forth in Section 2.1 hereof are “Unvested Shares.”

2.3 Expiration. This Option shall expire on the Expiration Date set forth above
and must be exercised, if at all, on or before the earlier of the Expiration
Date or the date on which this Option is earlier terminated in accordance with
the provisions of Section 3 hereof.

3. Termination.

3.1 Termination for Any Reason Except Death, Disability or Cause. If Optionee is
Terminated for any reason except Optionee’s death, Disability or Cause, then
this Option, to the extent (and only to the extent) that it is vested in
accordance with the schedule set forth in Section 2.1 hereof on the Termination
Date, may be exercised by Optionee no later than three (3) months after the
Termination Date, but in any event no later than the Expiration Date.

3.2 Termination Because of Death or Disability. If Optionee is Terminated
because of death or Disability of Optionee (or the Optionee dies within three
(3) months after Termination other than for Cause or because of Disability),
then this Option, to the extent that it is vested in accordance with the
schedule set forth in Section 2.1 hereof on the Termination Date, may be
exercised by Optionee (or Optionee’s legal representative or authorized
assignee) no later than twelve (12) months after the Termination Date, but in
any event no later than the Expiration Date. Any exercise after three (3) months
after the Termination Date when the Termination is for any reason other than
Optionee’s death or disability, within the meaning of Code Section 22(e)(3),
shall be deemed to be the exercise of a nonqualified stock option.

3.3 Termination for Cause. If Optionee is Terminated for Cause, this Option will
expire on the Optionee’s date of Termination.

3.4 No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Optionee any right to continue in the employ of, or other relationship with,
the Company or any Parent or Subsidiary of the Company, or limit in any way the
right of the Company or any Parent or Subsidiary of the Company to terminate
Optionee’s employment or other relationship at any time, with or without Cause.

4. Manner of Exercise.

4.1 Stock Option Exercise. To exercise this Option, Optionee (or in the case of
exercise after Optionee’s death, Optionee’s executor, administrator, heir or
legatee, as the case may be) must activate her/his E*Trade VeriSign Employee
Stock Plan account (“E*Trade”) at https://us.etrade.com/e/t/user/loginsp. Once
the E*Trade VeriSign Employee Stock Plan account has been activated, the
exercise(s) can be executed on-line with E*Trade (the “Online Exercise
Agreement”) or by following such other procedures as may be approved by the
Company from time to time. If someone other than Optionee exercises this Option,
then such person must submit documentation reasonably acceptable to the Company
that such person has the right to exercise this Option.

 

12



--------------------------------------------------------------------------------

4.2 Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise.

4.3 Payment. The Online Exercise Agreement (or other forms approved by the
Company) shall be accompanied by full payment of the Exercise Price for the
Shares being purchased in cash (by check), or where permitted by law:

 

  (a) by cancellation of indebtedness of the Company to the Optionee;

 

  (b) by surrender of shares of the Company’s Common Stock that either: (1) have
been owned by Optionee for more than six (6) months and have been paid for
within the meaning of SEC Rule 144 (and, if such shares were purchased from the
Company by use of a promissory note, such note has been fully paid with respect
to such shares); or (2) were obtained by Optionee in the open public market; and
(3) are clear of all liens, claims, encumbrances or security interests;

 

  (c) by waiver of compensation due or accrued to Optionee for services rendered
to the Company;

 

  (d) provided that a public market for the Company’s Common Stock exists:
(1) through a “same day sale” commitment from Optionee and a broker-dealer that
is a member of the National Association of Securities Dealers (an “NASD Dealer”)
whereby Optionee irrevocably elects to exercise this Option and to sell a
portion of the Shares so purchased to pay for the Exercise Price and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
exercise price directly to the Company; or (2) through a “margin” commitment
from Optionee and an NASD Dealer whereby Optionee irrevocably elects to exercise
this Option and to pledge the Shares so purchased to the NASD Dealer in a margin
account as security for a loan from the NASD Dealer in the amount of the
Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the Exercise Price directly to the Company; or

 

  (e) by any combination of the foregoing.

4.4 Tax Withholding. Prior to the issuance of the Shares upon exercise of this
Option, Optionee must pay or provide for any applicable federal or state
withholding obligations of the Company. If the Committee permits, Optionee may
provide for payment of withholding taxes upon exercise of this Option by
requesting that the Company retain Shares with a Fair Market Value equal to the
minimum amount of taxes required to be withheld. In such case, the Company shall
issue the net number of Shares to the Optionee by deducting the Shares retained
from the Shares issuable upon exercise.

 

13



--------------------------------------------------------------------------------

4.5 Issuance of Shares. Provided that the exercise and payment are in form and
substance satisfactory to counsel for the Company, the Company shall issue the
Shares to Optionee’s E*Trade VeriSign Employee Stock Plan account, Optionee’s
authorized assignee, or Optionee’s legal representative or shall deliver
certificates representing the Shares with the appropriate legends affixed
thereto.

5. Compliance with Laws and Regulations. The exercise of this Option and the
issuance and transfer of Shares shall be subject to compliance by the Company
and Optionee with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such issuance or transfer.
Optionee understands that the Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance.

6. Nontransferability of Option. This Option may not be transferred in any
manner other than under the terms and conditions of the Plan or by will or by
the laws of descent and distribution and may be exercised during the lifetime of
Optionee only by Optionee. The terms of this Option shall be binding upon the
executors, administrators, successors and assigns of Optionee.

7. Tax Consequences. Set forth below is a brief summary as of the date the Board
adopted the Plan of some of the federal tax consequences of exercise of this
Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT
A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

7.1 Exercise of Nonqualified Stock Option. There may be a regular federal income
tax liability upon the exercise of this Option. Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the fair market value of the Shares on the date of
exercise over the Exercise Price. The Company may be required to withhold from
Optionee’s compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income
at the time of exercise.

7.2 Disposition of Shares. The sale of any shares received pursuant to the
exercise of the NQSO is generally treated as capital gain or loss. If the Shares
are held for more than twelve (12) months after the date of the transfer of the
Shares pursuant to the exercise of an NQSO, any gain or loss realized on
disposition of the Shares will be treated as long-term capital gain or loss.

8. Privileges of Stock Ownership. Optionee shall not have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to Optionee.

9. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Optionee.

 

14



--------------------------------------------------------------------------------

10. Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan and the exercise process constitute the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior understandings and agreements with respect to
such subject matter.

11. Notices. Any notice required to be given or delivered to the Company shall
be in writing and addressed to the Corporate Secretary of the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing (including email) and addressed to Participant
at the participant’s Company email address, the address of record or to such
other address as Participant may designate in writing from time to time to the
Company or may be posted on the Participant’s E*Trade VeriSign employee stock
plan account at www.etrade.com. All notices shall be deemed effectively given
upon personal delivery, (i) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) one
(1) business day after its deposit with any return receipt express courier
(prepaid), (iii) one (1) business day after transmission by fax or telecopier,
(iv) upon receipt if sent by the Company to the Participant’s email address at
the Company, or (v) upon posting on the Participant’s E*Trade VeriSign employee
stock plan account at www.etrade.com.

12. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Optionee and Optionee’s
heirs, executors, administrators, legal representatives, successors and assigns.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without regard to
that body of law pertaining to choice of law or conflict of law.

14. Acceptance. Optionee hereby acknowledges receipt of a copy of the Plan and
this Agreement. Optionee has read and understands the terms and provisions
thereof, and accepts this Option subject to all the terms and conditions of the
Plan and this Agreement. Optionee acknowledges that there may be adverse tax
consequences upon exercise of this Option or disposition of the Shares and that
the Company recommends that Optionee should consult a tax advisor prior to such
exercise or disposition.

 

15



--------------------------------------------------------------------------------

In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of                    ,
20    .

 

Optionee    William A. Roper, Jr.

 

VeriSign, Inc. By:     Print Name:     Title:    

 

16



--------------------------------------------------------------------------------

EXHIBIT C

SIGN-ON RSU AWARD AGREEMENT

VERISIGN, INC.

2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

The Board of Directors of VeriSign, Inc. has approved a grant to you (the
“Participant” named below) Restricted Stock Units (“RSUs”) pursuant to the
VeriSign, Inc. 2006 Equity Incentive Plan (the “Plan”), as described below.
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Plan.

 

Participant:    William A. Roper, Jr. Number of RSUs:    110,375 Date of Grant:
   August 7, 2007 First Vesting Date:    First quarterly anniversary of the Date
of Grant (November 7, 2007) Expiration Date:    The date on which settlement of
all RSUs granted hereunder occurs, with earlier expiration upon the Termination
Date. Vesting Schedule:    The RSUs will vest as follows:

 

Date

   Percent of RSU Grant to Vest  

November 7, 2007

   8.33 %

February 7, 2008

   8.33 %

May 7, 2008

   8.33 %

August 7, 2008

   8.33 %

November 7, 2008

   8.33 %

February 7, 2009

   8.33 %

May 7, 2009

   8.33 %

August 7, 2009

   8.33 %

November 7, 2009

   8.33 %

February 7, 2010

   8.33 %

May 7, 2010

   8.33 %

August 7, 2010

   8.33 %

 

17



--------------------------------------------------------------------------------

1. Settlement. Settlement of vested RSUs shall be made within 30 days following
the applicable date of vesting under the above vesting schedule (provided that
if at the time of settlement Participant is a “specified employee” of the
Company under Section 409A, and settlement would be treated as a payment made on
separation of service, then if required to avoid the taxes imposed by
Section 409A settlement shall be delayed by six (6) months or such other period
of time as is then required to avoid such taxes). Settlement of vested RSUs
shall be in Shares or cash (or some combination thereof), as determined by the
Committee in its discretion at the time of payment. The Participant shall pay to
the Company the aggregate par value of the Shares issued prior to their issuance
(par value being $0.001 per Share) with such payment deemed to have been made
for each Share, by Participant’s services from the Date of Grant to the first
applicable vesting date. Participant agrees that, if necessary due to applicable
law, Participant shall pay to the Company each affected Share’s par value by
making appropriate payroll deductions from funds due the Participant.

2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, the Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to vote such Shares, subject to
the terms, conditions and restrictions described in the Plan and herein.

3. Dividend Equivalents. Any dividends paid in cash on Shares of the Company
shall be credited to the Participant as additional RSUs as if the RSUs
previously held by the Participant were outstanding Shares (in such number as
determined by the Committee), as follows: such credit shall be made in whole
and/or fractional RSUs and shall be based on the Fair Market Value of the Shares
on the date of payment of such dividend. All such additional RSUs shall be
subject to the same vesting requirements applicable to the RSUs in respect of
which they were credited and shall be settled in accordance with, and at the
time of, settlement of the vested RSUs to which they are related.

4. No Transfer. The RSUs and any interest therein: (i) shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of, and
(ii) shall, if the Participant’s continuous employment with the Company or any
of its affiliates shall terminate for any reason (except as otherwise provided
in the Plan or herein), be forfeited to the Company forthwith, and all the
rights of the Participant to such RSUs shall immediately terminate.

5. Termination. In the event of Termination by the Company or the Participant,
the Committee shall settle, in Shares, the value of any vested RSUs (based on
the then Fair Market Value of Shares deemed allocated to such vested RSUs on the
date of such Termination) as soon as practicable thereafter. In case of any
dispute as to whether Termination has occurred, the Committee shall have sole
discretion to determine whether such Termination has occurred and the effective
date of such Termination.

 

18



--------------------------------------------------------------------------------

6. Acknowledgement. The Company and the Participant agree that the RSUs are
granted under and governed by this Restricted Stock Unit Agreement and by the
provisions of the Plan (incorporated herein by reference). The Participant:
(i) acknowledges receipt of a copy of the Plan and the Plan prospectus,
(ii) represents that the Participant has carefully read and is familiar with
their provisions, and (iii) hereby accepts the RSUs subject to all of the terms
and conditions set forth herein and those set forth in the Plan.

7. Tax Consequences. The Participant acknowledges that there may be adverse tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith and that the Company recommends that
Participant should consult a tax adviser prior to such settlement or
disposition. In particular, Participant must make arrangements, satisfactory to
the Company, for satisfaction of any applicable foreign, federal, state or local
income tax withholding requirements or social security requirements related to
the grant of the RSUs or Participant’s receipt of Shares in settlement thereof,
including, in either case, any dividend paid in respect thereof. In the event
settlement of the RSUs is made in Shares, Participant shall pay the minimum
statutory withholding tax obligation by withholding a certain number of Shares
otherwise deliverable from the total number of Shares deliverable to the
Participant upon settlement in accordance with rules and procedures established
by the Committee. The Committee may require, in its discretion, that some
portion of vested Shares be retained by (or returned to) the Company to satisfy
such withholding requirements. In the absence of such arrangements Participant
hereby authorizes the Company to withhold the required minimum amount from
Participant’s other sources of compensation from the Company or any Parent or
Subsidiary.

8. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

9. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement will be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

10. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within California, excluding that body of laws
pertaining to conflict of laws. If any provision of this Agreement is determined
by a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

 

19



--------------------------------------------------------------------------------

11. Notices. Any notice required to be given or delivered to the Company shall
be in writing and addressed to the Corporate Secretary of the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing (including email) and addressed to Participant
at the participant’s Company email address, the address of record or to such
other address as Participant may designate in writing from time to time to the
Company or may be posted on the Participant’s E*Trade VeriSign employee stock
plan account at www.etrade.com. All notices shall be deemed effectively given
upon personal delivery, (i) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) one
(1) business day after its deposit with any return receipt express courier
(prepaid), (iii) one (1) business day after transmission by fax or telecopier,
(iv) upon receipt if sent by the Company to the Participant’s email address at
the Company, or (v) upon posting on the Participant’s E*Trade VeriSign employee
stock plan account at www.etrade.com.

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

13. Headings. The captions and headings of this Agreement are included for ease
of reference only and are to be disregarded in interpreting or construing this
Agreement.

14. Entire Agreement. The Plan and this Restricted Stock Unit Agreement for
these RSUs constitute the entire agreement and understanding of the parties with
respect to the subject matter herein and supersede all prior understandings and
agreements, whether oral or written, between the parties hereto with respect to
the specific subject matter hereof.

In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of                    ,
20    .

 

Participant    William A. Roper, Jr.

 

VeriSign, Inc. By:     Print Name:     Title:    

 

20



--------------------------------------------------------------------------------

EXHIBIT D

FIRST YEAR OPTION AGREEMENT

VERISIGN, INC.

2006 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

This Stock Option Agreement (this “Agreement”) is made and entered into as of
the Date of Grant set forth below (the “Date of Grant”) by and between VeriSign,
Inc., a Delaware corporation (the “Company”), and the Optionee named below
(“Optionee”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company’s 2006 Equity Incentive Plan (the “Plan”).

 

Optionee:    William A. Roper, Jr. Total Option Shares:    210,970 Exercise
Price Per Share:    $29.63 Date of Grant:    August 7, 2007 First Vesting Date:
   First quarterly anniversary of the Date of Grant (November 7, 2007)
Expiration Date:    August 7, 2017    (unless earlier terminated under Section 3
hereof) Type of Stock Option:    Nonqualified Stock Option (“NQSO”)

1. Grant of Option. The Company hereby grants to Optionee a nonqualified stock
option (this “Option”) to purchase up to the total number of shares of Common
Stock of the Company set forth above as Total Option Shares (collectively, the
“Shares”) at the Exercise Price Per Share set forth above (the “Exercise
Price”), subject to all of the terms and conditions of this Agreement and the
Plan.

2. Vesting; Exercise Period.

2.1 Vesting of Shares. This Option shall be exercisable as it vests. Subject to
the terms and conditions of the Plan and this Agreement, this Option shall vest
and become exercisable as to portions of the Shares as follows: (a) this Option
shall not be exercisable with respect to any of the Shares until the First
Vesting Date set forth above; (b) if Optionee has continuously provided services
to the Company, or any Parent or Subsidiary of the Company, then on the First
Vesting Date, this Option shall become exercisable as to 8.33% of the Shares;
and (c) thereafter this Option shall become

 

21



--------------------------------------------------------------------------------

exercisable as to an additional 8.33% of the Shares on each quarterly
anniversary of the First Vesting Date, provided that Optionee has continuously
provided services to the Company, or any Parent or Subsidiary of the Company, at
all times during the relevant quarter. This Option shall cease to vest upon
Optionee’s Termination and Optionee shall in no event be entitled under this
Option to purchase a number of shares of the Company’s Common Stock greater than
the “Total Option Shares.”

2.2 Vesting of Options. Shares that are vested pursuant to the schedule set
forth in Section 2.1 hereof are “Vested Shares.” Shares that are not vested
pursuant to the schedule set forth in Section 2.1 hereof are “Unvested Shares.”

2.3 Expiration. This Option shall expire on the Expiration Date set forth above
and must be exercised, if at all, on or before the earlier of the Expiration
Date or the date on which this Option is earlier terminated in accordance with
the provisions of Section 3 hereof.

3. Termination.

3.1 Termination for Any Reason Except Death, Disability or Cause. If Optionee is
Terminated for any reason except Optionee’s death, Disability or Cause, then
this Option, to the extent (and only to the extent) that it is vested in
accordance with the schedule set forth in Section 2.1 hereof on the Termination
Date, may be exercised by Optionee no later than three (3) months after the
Termination Date, but in any event no later than the Expiration Date.

3.2 Termination Because of Death or Disability. If Optionee is Terminated
because of death or Disability of Optionee (or the Optionee dies within three
(3) months after Termination other than for Cause or because of Disability),
then this Option, to the extent that it is vested in accordance with the
schedule set forth in Section 2.1 hereof on the Termination Date, may be
exercised by Optionee (or Optionee’s legal representative or authorized
assignee) no later than twelve (12) months after the Termination Date, but in
any event no later than the Expiration Date. Any exercise after three (3) months
after the Termination Date when the Termination is for any reason other than
Optionee’s death or disability, within the meaning of Code Section 22(e)(3),
shall be deemed to be the exercise of a nonqualified stock option.

3.3 Termination for Cause. If Optionee is Terminated for Cause, this Option will
expire on the Optionee’s date of Termination.

3.4 No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Optionee any right to continue in the employ of, or other relationship with,
the Company or any Parent or Subsidiary of the Company, or limit in any way the
right of the Company or any Parent or Subsidiary of the Company to terminate
Optionee’s employment or other relationship at any time, with or without Cause.

 

22



--------------------------------------------------------------------------------

4. Manner of Exercise.

4.1 Stock Option Exercise. To exercise this Option, Optionee (or in the case of
exercise after Optionee’s death, Optionee’s executor, administrator, heir or
legatee, as the case may be) must activate her/his E*Trade VeriSign Employee
Stock Plan account (“E*Trade”) at https://us.etrade.com/e/t/user/login_sp. Once
the E*Trade VeriSign Employee Stock Plan account has been activated, the
exercise(s) can be executed on-line with E*Trade (the “Online Exercise
Agreement”) or by following such other procedures as may be approved by the
Company from time to time. If someone other than Optionee exercises this Option,
then such person must submit documentation reasonably acceptable to the Company
that such person has the right to exercise this Option.

4.2 Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise.

4.3 Payment. The Online Exercise Agreement (or other forms approved by the
Company) shall be accompanied by full payment of the Exercise Price for the
Shares being purchased in cash (by check), or where permitted by law:

 

  (a) by cancellation of indebtedness of the Company to the Optionee;

 

  (b) by surrender of shares of the Company’s Common Stock that either: (1) have
been owned by Optionee for more than six (6) months and have been paid for
within the meaning of SEC Rule 144 (and, if such shares were purchased from the
Company by use of a promissory note, such note has been fully paid with respect
to such shares); or (2) were obtained by Optionee in the open public market; and
(3) are clear of all liens, claims, encumbrances or security interests;

 

  (c) by waiver of compensation due or accrued to Optionee for services rendered
to the Company;

 

  (d) provided that a public market for the Company’s Common Stock exists:
(1) through a “same day sale” commitment from Optionee and a broker-dealer that
is a member of the National Association of Securities Dealers (an “NASD Dealer”)
whereby Optionee irrevocably elects to exercise this Option and to sell a
portion of the Shares so purchased to pay for the Exercise Price and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
exercise price directly to the Company; or (2) through a “margin” commitment
from Optionee and an NASD Dealer whereby Optionee irrevocably elects to exercise
this Option and to pledge the Shares so purchased to the NASD Dealer in a margin
account as security for a loan from the NASD Dealer in the amount of the
Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the Exercise Price directly to the Company; or

 

23



--------------------------------------------------------------------------------

  (e) by any combination of the foregoing.

4.4 Tax Withholding. Prior to the issuance of the Shares upon exercise of this
Option, Optionee must pay or provide for any applicable federal or state
withholding obligations of the Company. If the Committee permits, Optionee may
provide for payment of withholding taxes upon exercise of this Option by
requesting that the Company retain Shares with a Fair Market Value equal to the
minimum amount of taxes required to be withheld. In such case, the Company shall
issue the net number of Shares to the Optionee by deducting the Shares retained
from the Shares issuable upon exercise.

4.5 Issuance of Shares. Provided that the exercise and payment are in form and
substance satisfactory to counsel for the Company, the Company shall issue the
Shares to Optionee’s E*Trade VeriSign Employee Stock Plan account, Optionee’s
authorized assignee, or Optionee’s legal representative or shall deliver
certificates representing the Shares with the appropriate legends affixed
thereto.

5. Compliance with Laws and Regulations. The exercise of this Option and the
issuance and transfer of Shares shall be subject to compliance by the Company
and Optionee with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such issuance or transfer.
Optionee understands that the Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance.

6. Nontransferability of Option. This Option may not be transferred in any
manner other than under the terms and conditions of the Plan or by will or by
the laws of descent and distribution and may be exercised during the lifetime of
Optionee only by Optionee. The terms of this Option shall be binding upon the
executors, administrators, successors and assigns of Optionee.

7. Tax Consequences. Set forth below is a brief summary as of the date the Board
adopted the Plan of some of the federal tax consequences of exercise of this
Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT
A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

7.1 Exercise of Nonqualified Stock Option. There may be a regular federal income
tax liability upon the exercise of this Option. Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates)

 

24



--------------------------------------------------------------------------------

equal to the excess, if any, of the fair market value of the Shares on the date
of exercise over the Exercise Price. The Company may be required to withhold
from Optionee’s compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income
at the time of exercise.

7.2 Disposition of Shares. The sale of any shares received pursuant to the
exercise of the NQSO is generally treated as capital gain or loss. If the Shares
are held for more than twelve (12) months after the date of the transfer of the
Shares pursuant to the exercise of an NQSO, any gain or loss realized on
disposition of the Shares will be treated as long-term capital gain or loss.

8. Privileges of Stock Ownership. Optionee shall not have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to Optionee.

9. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Optionee.

10. Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan and the exercise process constitute the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior understandings and agreements with respect to
such subject matter.

11. Notices. Any notice required to be given or delivered to the Company shall
be in writing and addressed to the Corporate Secretary of the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing (including email) and addressed to Participant
at the participant’s Company email address, the address of record or to such
other address as Participant may designate in writing from time to time to the
Company or may be posted on the Participant’s E*Trade VeriSign employee stock
plan account at www.etrade.com. All notices shall be deemed effectively given
upon personal delivery, (i) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) one
(1) business day after its deposit with any return receipt express courier
(prepaid), (iii) one (1) business day after transmission by fax or telecopier,
(iv) upon receipt if sent by the Company to the Participant’s email address at
the Company, or (v) upon posting on the Participant’s E*Trade VeriSign employee
stock plan account at www.etrade.com.

12. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Optionee and Optionee’s
heirs, executors, administrators, legal representatives, successors and assigns.

 

25



--------------------------------------------------------------------------------

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without regard to
that body of law pertaining to choice of law or conflict of law.

14. Acceptance. Optionee hereby acknowledges receipt of a copy of the Plan and
this Agreement. Optionee has read and understands the terms and provisions
thereof, and accepts this Option subject to all the terms and conditions of the
Plan and this Agreement. Optionee acknowledges that there may be adverse tax
consequences upon exercise of this Option or disposition of the Shares and that
the Company recommends that Optionee should consult a tax advisor prior to such
exercise or disposition

In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of _________________, 20    .

 

Optionee    William A. Roper, Jr.

 

VeriSign, Inc. By:     Print Name:     Title:    

 

26



--------------------------------------------------------------------------------

EXHIBIT E

FIRST-YEAR RSU AWARD AGREEMENT

VERISIGN, INC.

2006 EQUITY INCENTIVE PLAN

PERFORMANCE BASED RESTRICTED STOCK UNIT AGREEMENT

The Board of Directors of VeriSign, Inc. has approved a grant to you (the
“Participant” named below) of Restricted Stock Units (“RSUs”) pursuant to the
VeriSign, Inc. 2006 Equity Incentive Plan (the “Plan”), as set forth in this RSU
Agreement (“Agreement”). Capitalized terms not defined herein shall have the
meaning ascribed to them in the Plan.

 

Participant:    William A. Roper, Jr. Number of RSUs:    88,300 Date of Grant:
   August 7, 2007 Expiration Date:    The date on which all RSUs granted
hereunder have been either forfeited or settled.

1. Vesting Schedules. The RSUs will vest as determined under the following
schedules. Except as provided below, the RSUs shall be forfeited upon
Participant’s Termination Date.

(a) Performance-Based Vesting - One hundred percent (100%) of the RSUs shall
vest on the third anniversary of the Date of Grant if all of the following
criteria have been satisfied: (i) Participant’s Termination Date has not
occurred prior to such third anniversary; and (ii) the Stock Price Target
(defined below) has been attained at any time during the thirty-six (36) month
period beginning on the Date of Grant; and (iii) if required to be deductible
under Section 162(m) of the Code, certification of achievement of the Stock
Price Target by the Committee. The Stock Price Target will be deemed to have
been attained if during any sixty (60) consecutive trading days prior to the
third anniversary of the Date of Grant the average closing price of the
Company’s common stock equals or exceeds the Stock Price Target, as reported by
the Nasdaq Global Select Market.

(b) Time-Based Vesting - If on the third anniversary of the Date of Grant the
conditions for Performance-Based Vesting have not been satisfied, then fifty
percent (50%) of the RSUs shall vest on the fourth anniversary of the Date of
Grant if Participant’s Termination Date has not occurred prior to such fourth
anniversary. The remaining fifty percent (50%) shall be forfeited on the third
anniversary of the Date of Grant.

 

27



--------------------------------------------------------------------------------

(c) Vesting if Termination is due to Death or Disability - If Participant’s
Termination Date occurs prior to the third anniversary of the Date of Grant by
reason of Participant’s death or “disability” (as defined in regulations
promulgated under Section 409A of the Code), then: (i) if the Stock Price Target
has been attained as of such Termination Date, a pro rata portion of the RSUs
(calculated by multiplying the number of RSUs by a fraction, the numerator of
which is the number of days from the Date of Grant to the Termination Date and
the denominator of which is 1095), shall vest on such Termination Date; or
(ii) if the Stock Price Target is attained after such Termination Date, but no
later than the third anniversary of the Date of Grant above, then the pro rata
portion of the RSUs (calculated consistent with subsection (i) above) shall vest
on the date the Stock Price Target is attained.

(d) Vesting For Non-Section 16 Officers Following a Change-in-Control - If at
the time of a Change-in-Control Participant is not an officer of the Company who
is subject to Section 16 of the Exchange Act (a “Section 16 Officer”), and if
this Agreement is not assumed by the Successor on terms and conditions identical
to that of the original award, with the exception of the Stock Price Target,
which will cease to apply, then one hundred percent (100%) (fifty percent
(50%) if the Change-in-Control occurs after the third anniversary of the Date of
Grant) of the RSUs shall vest immediately prior to consummation of the
Change-in-Control.

If at the time of a Change-in-Control Participant is not a Section 16 Officer,
then if this Agreement is assumed by the Successor on terms and conditions
identical to that of the original award, with the exception of the Stock Price
Target which shall cease to apply, then one hundred percent (100%) (fifty
percent (50%) if the Change-in-Control occurs after the third anniversary of the
Date of Grant) of the RSUs shall vest on the earlier to occur of
(A) Participant’s Termination Date if Participant’s Termination Date falls
within the twenty-four (24) months following the Change-in-Control and is due to
an Involuntary Termination, or (B) the third anniversary of the Date of Grant
(fourth anniversary of the Date of Grant if the Change-in-Control occurs after
the third anniversary of the Date of Grant), provided that the Participant is
still an employee of the Company on such anniversary date.

(e) Pro Rata Vesting if Termination is due to an Involuntary Termination of a
Section 16 Officer - If on the Date of Grant, Participant is a Section 16
Officer, then if Participant’s Termination Date occurs prior to the third
anniversary of the Date of Grant and is due to an Involuntary Termination or a
resignation for Good Reason, then: (i) if the Stock Price Target has been met as
of such Termination Date, a pro rata portion of the RSUs (calculated by
multiplying the number of RSUs by a fraction, the numerator of which is the
number of days from the Date of Grant to the Termination Date and the
denominator of which is 1095) shall vest on such Termination Date; or (ii) if
the Stock Price Target is met after such Termination Date, but no later than

 

28



--------------------------------------------------------------------------------

the third anniversary of the Date of Grant above, then the pro rata portion of
the RSUs (calculated consistent with subsection (i) above) shall vest on the
date the Stock Price Target is met. One hundred percent (100%) of the RSUs will
be forfeited if the Stock Price Target is not met by the third anniversary of
the Date of Grant.]

2. Definitions.

(a) “Change-in-Control” means:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities of the
Company under an employee benefit plan of the Company or its subsidiaries,
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly (excluding, for purposes hereof,
securities acquired directly from the Company), of securities of the Company
representing at least thirty percent (30%) of (A) the then-outstanding shares of
common stock of the Company or (B) the combined voting power of the Company’s
then-outstanding securities;

(ii) the consummation of a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), directly or indirectly, at least fifty (50%) percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

(iii) a change in the composition of the Board occurring within a twenty-four
(24) month period, as a result of which fewer than a majority of the members of
the Board are Incumbent Directors;

(iv) the sale or disposition of all or substantially all of the Company’s assets
(or consummation of any transaction, or series of related transactions, having
similar effect); or

(v) stockholder approval of the dissolution or liquidation of the Company.

(b) “Company” means VeriSign, Inc. or any Successor.

(c) “Cause” for purposes of this Agreement shall not have the definition
provided in the Plan, but shall instead mean Participant’s: (i) willful and
continued failure to substantially perform duties after written notice providing
Participant ninety (90) days from the date of Participant’s receipt of such
notice in which to cure; (ii) conviction of (or plea of guilty or no contest to)
a felony involving moral turpitude; (iii) willful misconduct or gross negligence
resulting in material harm to the Company; or (iv) willful violation of the
Company’s policies resulting in material harm to the Company.

 

29



--------------------------------------------------------------------------------

(d) “Director” shall mean a member of the Board.

(e) “Good Reason” means the occurrence of any of the following conditions,
without Participant’s written consent: (i) a material and adverse change in the
Participant’s authority, duties or responsibilities; (ii) a reduction in
Participant’s base salary, except for an across-the-board reduction of not more
than ten percent (10%) of base salary applicable to all senior executives of the
Company; (iii) a reduction in Participant’s bonus opportunity of five percent
(5%) or more, except for an across-the-board reduction applicable to all senior
executives of the Company; (iv) a failure to provide Participant with long-term
incentive opportunities that in the aggregate are at least comparable to the
long-term incentives provided to other senior executives of the Company; (v) a
reduction of at least five percent (5%) in aggregate benefits Participant is
entitled to receive under all employee benefit plans of the Company; or (vi) a
requirement that Participant be based at any office location more than forty
(40) miles from Participant’s primary office location if such relocation
increases the Participant’s commute by more than ten (10) miles.

(f) “Incumbent Director” shall mean either (a) a person who is a Director on the
Date of Grant, or (b) a Director who is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of members of the Board).

(g) “Involuntary Termination” shall mean Termination initiated by the Company
without Cause.

(h) “Stock Price Target” means the value obtained by annual compounding (at a
rate of ten percent (10%) per annum for a period of three years) of the average
closing price of a Share, as reported by the Nasdaq Global Select Market, for
the sixty (60) consecutive trading days immediately preceding the Date of Grant.
The Stock Price Target for the RSU grant covered by this Agreement is $39.78.

(i) “Successor” means any successor to the Company or assignee of substantially
all of the Company’s business and/or assets whether or not as part of a
Change-in-Control.

(j) “Termination Date” means the effective date of any termination of
Participant’s employment with the Company or a Successor.

3. Settlement. Except as provided above, settlement of vested RSUs shall be made
within sixty (60) days following the applicable date of vesting under the above
vesting schedule. Notwithstanding any other provision to the contrary, to the
extent (i) any payments to which Participant becomes entitled under this
Agreement in connection with Participant’s Termination constitute deferred
compensation subject to Section 409A of the Code, and (ii) Participant is deemed
at the time of such Termination to be a “specified

 

30



--------------------------------------------------------------------------------

employee” under Section 409A of the Code, then such payment shall not be made or
commence until the earliest of (i) the expiration of the six (6)-month period
measured from the date of Participant’s “separation from service” (as defined in
regulations promulgated under Section 409A of the Code) with the Company;
(ii) the date of Participant’s “disability” (as defined in regulations
promulgated under Section 409A of the Code); or (iii) the date of Participant’s
death following such separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to Participant, including (without limitation) the additional twenty
percent (20%) tax for which Participant would otherwise be liable under
Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon the
expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this provision shall be paid to Participant or
Participant’s beneficiary in one lump sum. Settlement of vested RSUs shall be in
Shares or cash (or some combination thereof), as determined by the Committee in
its discretion at the time of payment. The Participant shall pay to the Company
the aggregate par value of the Shares issued prior to their issuance (par value
being $0.001 per Share) with such payment deemed to have been made for each
Share, by Participant’s services from the Date of Grant to the applicable
vesting date. Participant agrees that, if necessary due to applicable
law, Participant shall pay to the Company each affected Share’s par value by
making appropriate payroll deductions from funds due the Participant.

4. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, the Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to vote such Shares, subject to
the terms, conditions and restrictions described in the Plan and herein.

5. Dividend Equivalents. Any dividends paid in cash on Shares of the Company
shall be credited to the Participant as additional RSUs as if the RSUs
previously held by the Participant were outstanding Shares (in such number as
determined by the Committee), as follows: such credit shall be made in whole
and/or fractional RSUs and shall be based on the Fair Market Value of the Shares
on the date of payment of such dividend. All such additional RSUs shall be
subject to the same vesting requirements applicable to the RSUs in respect of
which they were credited and shall be settled in accordance with, and at the
time of, settlement of the vested RSUs to which they are related.

6. No Transfer. The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of.

7. Forfeiture. The RSUs and any interest therein shall, if the Participant’s
continuous employment with the Company (including with any Successor) or any of
its subsidiaries shall terminate for any reason, be forfeited to the Company
forthwith and all rights of the Participant to such RSUs shall immediately
terminate, except as otherwise provided in the Plan or in this Agreement.

 

31



--------------------------------------------------------------------------------

8. Termination. In the event of Termination by the Company or the Participant,
the Committee shall settle, in Shares, the value of any vested RSUs (based on
the then Fair Market Value of Shares deemed allocated to such vested RSUs on the
date of such Termination) as soon as practicable thereafter. In case of any
dispute as to whether Termination has occurred, the Committee shall have sole
discretion to determine whether such Termination has occurred and the effective
date of such Termination.

9. Acknowledgement. The Company and the Participant agree that the RSUs are
granted under and governed by this Agreement and by the provisions of the Plan
(incorporated herein by reference). The Participant: (i) acknowledges receipt of
a copy of the Plan and the Plan prospectus, (ii) represents that the Participant
has carefully read and is familiar with their provisions, and (iii) hereby
accepts the RSUs subject to all of the terms and conditions set forth herein and
those set forth in the Plan. In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the terms of this Agreement shall
govern.

10. Tax Consequences. The Participant acknowledges that there may be adverse tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith and that the Company recommends that
Participant should consult a tax adviser prior to such settlement or
disposition. In particular, Participant must make arrangements, satisfactory to
the Company, for satisfaction of any applicable foreign, federal, state or local
income tax withholding requirements or social security requirements related to
the grant of the RSUs or Participant’s receipt of Shares in settlement thereof,
including, in either case, any dividend paid in respect thereof. In the event
settlement of the RSUs is made in Shares, Participant shall pay the minimum
statutory withholding tax obligation by withholding a certain number of Shares
otherwise deliverable from the total number of Shares deliverable to the
Participant upon settlement in accordance with rules and procedures established
by the Committee. The Committee may require, in its discretion, that some
portion of vested Shares be retained by (or returned to) the Company to satisfy
such withholding requirements. In the absence of such arrangements Participant
hereby authorizes the Company to withhold the required minimum amount from
Participant’s other sources of compensation from the Company or any Parent or
Subsidiary.

11. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

 

32



--------------------------------------------------------------------------------

12. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement will be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

13. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within California, excluding that body of laws
pertaining to conflict of laws. If any provision of this Agreement is determined
by a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

14. Notices. Any notice required to be given or delivered to the Company shall
be in writing and addressed to the Corporate Secretary of the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing (including email) and addressed to Participant
at the participant’s Company email address, the address of record or to such
other address as Participant may designate in writing from time to time to the
Company or may be posted on the Participant’s E*Trade VeriSign employee stock
plan account at www.etrade.com. All notices shall be deemed effectively given
upon personal delivery, (i) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) one
(1) business day after its deposit with any return receipt express courier
(prepaid), (iii) one (1) business day after transmission by fax or telecopier,
(iv) upon receipt if sent by the Company to the Participant’s email address at
the Company, or (v) upon posting on the Participant’s E*Trade VeriSign employee
stock plan account at www.etrade.com.

15. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

16. Headings. The captions and headings of this Agreement are included for ease
of reference only and are to be disregarded in interpreting or construing this
Agreement.

17. Entire Agreement. The Plan and this Agreement for these RSUs constitute the
entire agreement and understanding of the parties with respect to the subject
matter herein and supersede all prior understandings and agreements, whether
oral or written, between the parties hereto with respect to the specific subject
matter hereof.

[Remainder of page intentionally left blank.]

 

33



--------------------------------------------------------------------------------

In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of _________________, 20__.
Participant

 

William A. Roper, Jr. VeriSign, Inc. By:     Print Name:     Title:    

[Performance Based Restricted Stock Unit Agreement Signature Page]

 

34



--------------------------------------------------------------------------------

EXHIBIT F

LOGO [g26628img001.jpg]

ASSIGNMENT OF INVENTION,

NONDISCLOSURE AND NONSOLICITATION AGREEMENT

IN CONSIDERATION OF the value of my employment and/or continued employment with
VeriSign, Inc. (hereinafter referred to collectively with its subsidiaries and
affiliated entities as “VERISIGN”), the unique training and experience afforded
to me at VERISIGN’s expense, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, VERISIGN and I agree
to this ASSIGNMENT OF INVENTION, NONDISCLOSURE AND NONSOLICITATION AGREEMENT
(“Agreement”) as follows:

 

1. PROPRIETARY INFORMATION OF VERISIGN IS NOT TO BE DISCLOSED.

 

  (a) I agree that all information, whether or not in writing, of a private,
secret or confidential nature concerning VERISIGN’s business, business
relationships or financial affairs (collectively, “Proprietary Information”) is
and shall be the exclusive property of VERISIGN. By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, algorithms, devices, techniques, formulas, compositions, compounds,
projects, developments, plans, research data, clinical data, financial data,
personnel data, computer programs, customer and supplier lists, and contacts at
or knowledge of customers or prospective customers of VERISIGN.

 

  (b) I agree that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by me or others, which shall come into my custody or possession,
shall be and are the exclusive property of VERISIGN to be used by me only in the
performance of my duties for VERISIGN and shall not be removed from VERISIGN’s
premises under any circumstances without prior written authorization. All such
materials or copies thereof and all tangible property of VERISIGN in my custody
or possession shall be delivered to VERISIGN, upon the earlier of (i) a request
by VERISIGN or (ii) termination of my employment. After such delivery, I shall
not retain any such materials or copies thereof or any such tangible property.

 

  (c)

I recognize, acknowledge and agree that during my employment and following the
termination of that employment, whether voluntary or involuntary, whether with
or without cause, and whether with or without notice, I will not, on my own
behalf or as a partner, officer, director, employee, agent, administrator,
teacher, trainer, advisor or consultant of any other person or entity, directly
or indirectly, disclose Proprietary Information to any person or entity other
than agents of VERISIGN, and I will not use or aid others in obtaining or using
any such Proprietary Information without the express written permission of the
Chief Executive Officer of VERISIGN or his/her designee. I agree that my
obligation not to disclose or to use information and materials of the types set
forth in

 

35



--------------------------------------------------------------------------------

 

paragraphs (a) and (b) above, and my obligation to return all materials and
tangible property, set forth in paragraph (b) above, also extends to such types
of information, materials and tangible property of customers of VERISIGN or
suppliers to VERISIGN or other third parties who may have disclosed or entrusted
the same to VERISIGN or to me.

 

  (d) The obligations of this Section 1 will survive the termination of my
employment unless and until such Proprietary Information becomes public
knowledge and becomes matter in the public domain through no act or omission by
me.

 

2. INVENTIONS AND DEVELOPMENTS ARE PROPERTY OF VERISIGN.

 

  (a) If I shall (either alone or with others) make, conceive, create, discover,
invent or reduce to practice any invention, modification, discovery, design,
development, improvement, method, process, software program, work of authorship,
documentation, formula, algorithm, data, technique, know-how, trade secret or
intellectual property right whatsoever or any interest therein (whether or not
patentable or registrable under copyright, trademark or similar statutes or
subject to analogous protection) (herein called “Developments”) at any time or
times during my employment (whether during or after business hours and whether
on or off VERISIGN’s premises) or thereafter, which Developments are developed
or made from knowledge gained from such employment that (i) relates to the
business of VERISIGN or any customer of or supplier to VERISIGN in connection
with such customer’s or supplier’s activities with VERISIGN or any of the
products or services being developed, manufactured or sold by VERISIGN or which
may be used in relation therewith, (ii) results from tasks assigned to me by
VERISIGN or (iii) results from the use of premises or personal property (whether
tangible or intangible) owned, leased or contracted for by VERISIGN, such
Developments and the benefits thereof are and shall immediately become the sole
and absolute property of VERISIGN and its assigns, as works made for hire to the
extent permitted by law, or otherwise, and I shall promptly disclose to VERISIGN
(or any persons designated by it) each such Development and, as may be necessary
to ensure VERISIGN’s ownership of such Developments, I hereby assign any and all
rights, title and interest (including, but not limited to, any copyrights and
trademarks) in and to the Developments and benefits and/or rights resulting
therefrom to VERISIGN and its assigns without further compensation and shall
communicate, without cost or delay, and without disclosing to others the same,
all available information relating thereto (with all necessary plans and models)
to VERISIGN. I hereby waive and agree to waive any and all moral rights or
similar that I may have in any Developments.

 

  (b) I shall keep complete notes, data and records of Developments in the
manner and form requested by VERISIGN. I will, during my employment and at any
time thereafter, at the request and cost of VERISIGN, promptly sign, execute,
make and do all such deeds, documents, acts and things as VERISIGN and its duly
authorized agents may reasonably require: (i) to apply for, obtain, register and
vest in the name of VERISIGN alone (unless VERISIGN otherwise directs) letters
patent, copyright, trademark or other analogous protection in any country
throughout the world and when so obtained or vested to renew, maintain or
restore the same; and (ii) to defend in any judicial, opposition, interference,
or other proceedings in respect of such applications and any judicial,
opposition, interference or other proceedings or petitions or applications for
revocation of such letters patent, copyright, trademark or other analogous
protection; and (iii) to waive any and all moral rights or similar that I may
have in any Developments. VERISIGN is under no obligation to procure or protect
Developments.

 

36



--------------------------------------------------------------------------------

  (c) To the extent I may have incorporated any of my pre-existing materials in
the Developments, I hereby grant to VERISIGN the irrevocable, perpetual,
non-exclusive, worldwide, royalty-free license to use, execute, reproduce,
display, perform, distribute copies of, and prepare derivative works based upon,
such pre-existing materials, and to authorize others to do any or all of the
foregoing.

 

  (d) Listed below are titles and identifications of reserved works, if any,
that I have previously made, conceived, created, discovered, invented or reduced
to practice, and that are expressly excluded from Developments.

 

3. I AM NOT BOUND BY OTHER AGREEMENTS.

I hereby represent and warrant that, (i) except as I have disclosed in writing
to VERISIGN, I am not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or any other party; (ii) to the best of
my knowledge, my performance of all the terms of this Agreement and as an
employee of VERISIGN does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with VERISIGN, and I will not
knowingly disclose to VERISIGN or induce VERISIGN to use any confidential or
proprietary information or material belonging to any previous employer or
others; (iii) I have the full right and authority to perform my obligations and
grant the rights and licenses granted herein, and I have neither assigned nor
otherwise entered into an agreement that would conflict with my obligations
under this Agreement. I covenant and agree that I shall not enter into any such
agreement.

 

4. I WILL ADHERE TO GOVERNMENT OR OTHER THIRD PARTY OBLIGATIONS.

I acknowledge that VERISIGN from time to time may have agreements with other
persons or entities or with the United States Government, or agencies thereof,
which impose obligations or restrictions on VERISIGN regarding inventions made
during the course of work under such agreements or regarding the sensitive
nature of such work. I agree to be bound by all such obligations and
restrictions which are made known to me and to take all action necessary to
discharge the obligations of VERISIGN under such agreements.

 

5. I AM AN EMPLOYEE AT WILL.

I understand and agree that my employment with VERISIGN is not for any definite
period of time and that nothing provided for in this Agreement in any way
creates an express or implied contract of employment or warranty of any
benefits. I further understand that any and all of the rules, policies, wages
and benefits referred to in any employee handbook or manual may be unilaterally
amended, modified, reduced or discontinued at any time by VERISIGN, in its
judgment and discretion. I also agree that either VERISIGN or I can terminate my
employment at any time, with or without cause and with or without notice. I
understand and agree that no agreement for employment for any specified period
of time or contrary in any way to the foregoing is valid unless made in writing
and signed by the Chief Executive Officer of VERISIGN or his/her designee.

 

37



--------------------------------------------------------------------------------

6. I WILL NOT SOLICIT VERISIGN’S EMPLOYEE’S.

During the period of my employment, and for a period of one (1) year after the
termination or expiration thereof, and without limiting the applicability of any
other provisions of this Agreement that are intended to operate after such
termination or expiration, I recognize, acknowledge and agree that I will not,
directly or indirectly (other than as the holder of not more than one percent
(1%) of the total outstanding stock of a publicly held company), either on my
own behalf or as an owner, shareholder, partner, member, participant, officer,
director, employee, agent, representative, advisor or consultant of any other
individual, entity or enterprise, do or attempt to do any of the following:

 

  (a) solicit, encourage or induce any current or prospective clients,
customers, suppliers, vendors or contractors of VERISIGN to terminate or
adversely modify any business relationship with VERISIGN or not to proceed with,
enter into, renew or continue any business relationship with VERISIGN, or
otherwise interfere with any business relationship between VERISIGN and any such
person; or

 

  (b) solicit, encourage or induce any officer, director, employee, agent,
partner, consultant or independent contractor of VERISIGN to terminate any
employment or relationship with VERISIGN, employ or engage any such person, or
otherwise interfere with or disrupt VERISIGN’s relationship with any such
person.

 

7. I WILL NOT ENGAGE IN CONFLICTS OF INTEREST.

I recognize, acknowledge and agree to comply with all rules and policies of
VERISIGN, including but not limited to those relating to conflicts of interest,
and without limiting the generality of the foregoing:

 

  (a) I will promptly notify VERISIGN of any conflicts of interest or gifts or
offers of gifts or remuneration from clients, consultants, customers, suppliers,
partners, officers, agents, directors, employees, vendors, contractors or others
doing or seeking to do business with VERISIGN, and will not accept such gifts or
remuneration; and

 

  (b) I will promptly inform VERISIGN of any business opportunities coming to my
attention that relate to the existing or prospective business of VERISIGN and
will not participate in any such opportunities without the prior written consent
of VERISIGN.

 

8. MISCELLANEOUS.

 

  (a)

This Agreement shall be enforceable to the fullest extent allowed by law. In the
event that a court holds any provision of this Agreement to be excessively broad
as to scope, activity, geography, time-period, subject, or otherwise so as to be
invalid or unenforceable, I agree that, if allowed by law, that provision shall
be reduced, modified or otherwise conformed to the relevant law, judgment or
determination to the maximum degree necessary to render it valid and enforceable
without affecting the rest of this Agreement, and, if such reduction or

 

38



--------------------------------------------------------------------------------

 

modification is not allowed by law, the parties shall promptly agree in writing
to a provision to be substituted therefore which will have an effect as close as
possible to the invalid or unenforceable provision that is consistent with
applicable law. The invalidity or unenforceability of any provision of this
Agreement shall not affect or limit the validity and enforceability of the other
provisions hereof.

 

  (b) The failure of VERISIGN to enforce any term of this Agreement shall not
constitute a waiver of any rights or deprive VERISIGN of the right to insist
thereafter upon strict adherence to that or any other term of this Agreement,
nor shall a waiver of any breach of this Agreement constitute a waiver of any
preceding or succeeding breach. No waiver of a right under any provision of this
Agreement shall be binding on VERISIGN unless made in writing and signed by the
Chief Executive Officer of VERISIGN or his/her designee.

 

  (c) The restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of VERISIGN and are considered by me to
be reasonable for such purpose. I recognize, acknowledge and agree that any
breach by me of any of the provisions contained in this Agreement will cause
VERISIGN immediate, material and irreparable injury and damage, and there is no
adequate remedy at law for such breach. Accordingly, in the event of a breach of
any of the provisions of this Agreement by me, in addition to any other remedies
it may have at law or in equity, VERISIGN shall be entitled immediately to seek
enforcement of this Agreement in a court of competent jurisdiction by means of a
decree of specific performance, an injunction without the posting of a bond or
the requirement of any other guarantee, and any other form of equitable relief,
and VERISIGN is entitled to recover from me the costs and attorneys’ fees it
incurs to recover under this Agreement. This provision is not a waiver of any
other rights which VERISIGN may have under this Agreement, including the right
to recover money damages.

 

  (d) This Agreement shall be binding upon me and my heirs, successors, assigns,
and personal representatives, and will inure to the benefit of VERISIGN, its
affiliates, successors and its assigns, that this Agreement is personal to me,
and that I may not assign any rights or duties under this Agreement.

 

  (e) This Agreement contains the entire agreement between me and VERISIGN with
respect to the subject matter herein and supersedes all prior agreements,
written or oral, between me and VERISIGN relating to the subject matter of this
Agreement. All previous discussions, promises, representations, and
understandings relating to the topics herein discussed are hereby merged into
this Agreement. This Agreement may not be modified, changed or discharged in
whole or in part, except by an agreement in writing signed by me and the Chief
Executive Officer of VERISIGN or his/her designee. No person has any authority
to make any representation or promise on behalf of any of the parties not set
forth herein, and this Agreement has not been executed in reliance upon any
representation or promise except those recited herein. I agree that any change
or changes in my duties, salary or compensation after the signing of this
Agreement shall not affect the validity or scope of this Agreement.

 

  (f) I expressly consent to be bound by the provisions of this Agreement for
the benefit of VERISIGN or any subsidiary or affiliate thereof to whose employ I
may be transferred without the necessity that this Agreement be re-signed at the
time of such transfer.

 

39



--------------------------------------------------------------------------------

  (g) This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the Commonwealth of Virginia, except
for provision 8(h). The headings herein are for convenience only and do not
limit or restrict the meaning or interpretation of the text of this Agreement.

 

  (h) Notice to California Employees. Section 2870, subsection (a), of the
California Labor Code provides:

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either (1) relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer.”

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT IN ITS ENTIRETY AND
UNDERSTAND ALL OF ITS TERMS AND CONDITIONS, THAT I HAVE HAD THE OPPORTUNITY TO
CONSULT WITH ANYONE OF MY CHOICE REGARDING THIS AGREEMENT, THAT I AM ENTERING
INTO THIS AGREEMENT OF MY OWN FREE WILL, WITHOUT COERCION FROM ANY SOURCE, AND
THAT I AGREE TO ABIDE BY ALL OF THE TERMS AND CONDITIONS HEREIN CONTAINED.

 

  William A. Roper, Jr. Date:    

 

40



--------------------------------------------------------------------------------

RESERVED INVENTIONS OR WORKS AUTHORED PRIOR TO EMPLOYMENT

 

Title

  

Description

        

 

41